                              UNITED STATES BANKRUPTCY COURT
                                   Southern District of New York
In re: Sears Holdings Corporation                                               Bankruptcy Case No.: 18−23538−rdd

Florida Builder Appliances, Inc.
                                                     Plaintiff(s),
−against−                                                                   Adversary Proceeding No. 20−06755−rdd
Regent Cabinetry And More, Inc.
                                                    Defendant(s)

                    SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                          IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days, to:

Address of Clerk:
                                                        Clerk of the Court
                                                        United States Bankruptcy Court
                                                        Southern District of New York
                                                        300 Quarropas Street
                                                        White Plains, NY 10601
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Name and Address of Plaintiff's Attorney:
                                                         Steven J. Reisman
                                                         Katten Muchin Rosenman LLP
                                                         575 Madison Avenue
                                                         New York, NY 10022−2585
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place:
United States Bankruptcy Court
Southern District of New York                                     Date and Time: TO BE DETERMINED
300 Quarropas Street                                              (PURSUANT TO COURT ORDER)
White Plains, NY 10601
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


Dated: 10/20/20                                            Vito Genna

                                                           Clerk of the Court

                                                           By: /s/ Humberto Cales

                                                           Deputy Clerk
